Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 1 of 20

AO 106 (Rev. 06/09) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT
a FEB 21 2021

Northern District of Oklahoma Mark C. McCartt, Clerk
U.S. DISTRICT COURT

cuenwe, LL MI3= | (3=C OL

In the Matter of the Search of
Facebook Profile ID brieanna.long.73

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment “A”

located in the _Northern_ District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
I evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
QO property designed for use, intended for use, or used in committing a crime;
C) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1513(a)(1)(B) Killing a Witness With Intent to Retaliate for Providing to a Law Enforcement
Officer Information Relating to the Commission of a Federal Offense

The application is based on these facts:

See Affidavit of FBI Special Agent Mark A. Wells, attached hereto.

M Continued on the attached sheet.

M Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on fhe attached shget.

/|

   

Applicant's signature

FBI Special Agent Mark A. Wells

Printed name and title

Sworn to before me and signed in my presence.

Date: February 21, 2021 Cut

Judge's signature

City and state: Tulsa, OK Tulsa, Oklahoma U.S. Magistrate Judge CHRISTINE D. LITTLE

Printed name and title

 
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 2 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF

 

 

INFORMATION ASSOCIATED WITH
FACEBOOK USER ID Case No. Z | VLD * | [32 CBL
BRIEANNA.LONG.73 THAT IS STORED
AT PREMISES CONTROLLED BY Filed Under Seal
FACEBOOK INC.

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, Mark A. Wells, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user ID that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user ID.

2 I am a Special Agent with the Federal Bureau of Investigation and have been
since March 14, 2010. Since that time, I have conducted investigations on counter-terrorism
matters and criminal matters such as wire fraud, bank fraud, child sexual exploitation, and
violations of the Major Crimes Act. I have also attended the Federal Bureau of Investigation
Evidence Response Team Basic Course, advanced Evidence Response Team courses, and have

participated in the Oklahoma City Division Evidence Response Team since 2015.
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 3 of 20

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. § 1513(a)(1)(B)- Retaliating
against a witness, victim, or informant, have been committed by the owner of the information
described in Attachment A. There is also probable cause to search the information described in
Attachment A for evidence, instrumentalities, contraband, and/or fruits of these crimes further
described in Attachment B.

PROBABLE CAUSE

5. On January 13, 2021, the United States Marshal Services (USMS) Fugitive Task
Force based out of the Northern District of Oklahoma assisted the Missouri USMS in the
apprehension of David William Morris, a homicide suspect located in the Grove, Oklahoma,
area. Information was received that the suspect was in a cabin located at 24800 South 630 Road
Cabin #5, Grove, Oklahoma, within the Northern District of Oklahoma, and a full description
and photograph of the suspect were shared with the Task Force. Information was also passed to
the Task Force that the suspect had been seen in a silver Volkswagen Jetta, which was parked in
front of the cabin.

6. While Task Force Officers were surveilling the cabin, they observed a white male
and white female exit the cabin and enter the Jetta. The female went to the driver’s seat and the

male who was wearing a stocking cap and a coat entered the passenger seat. Task Force

2
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 4 of 20

members were unable to ascertain if the male was the murder suspect and followed the vehicle
away from the cabin.

7. Task Force Officers initiated a traffic stop of the vehicle at Hwy 10 near 240
Road to determine if the male was the suspect they were looking for. After the car was stopped,
officers ordered the male passenger out of the vehicle and placed him in restraints. The male
passenger identified himself as “Kody,” and he had a Missouri driver’s license that showed the
same information.

8. Officers then had the driver step out of the vehicle. She was identified as Brylee
O’Banion. O’Banion informed officers she was armed, and they recovered a Glock 43 pistol
from her waistband.

9. Officers conducted a search of the firearm’s serial number through the National
Crime Information Center (NCIC) database. The firearm showed to be stolen out of Missouri.

10. Officers then approached the vehicle to clear it for any other people, and in plain
sight on the passenger floorboard was a black box containing baggies the officer associated with
narcotics sales. A further search revealed the box contained multiple plastic baggies, a plastic
baggie containing a key fob with battery, blue in color scales, a metal multi-colored grinder, a
glass pipe with white residue inside, an orange in color butane lighter, a purple container
containing THC six edibles, and a glass jar containing a THC edible.

11. Officer Green went back to the male subject and inquired about any other
occupants of the cabin. The subject stated he did not know of anyone else in the cabin and said
he “had the right to remain silent.” Officer Green informed Randy Teague that he was being
placed under arrest and asked if he had anything illegal on him that would be found in a search at

the jail. The subject stated he had narcotics in his front watch pocket. Officer Green retrieved a

3
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 5 of 20

baggie of white crystal substance he identifies with methamphetamine. Officer Green noted the
baggie the substance was in matched the baggies found in the vehicle.

12. Officers detained O’Banion, arrested the male occupant, and transported them to
the Grove City Jail. During the transport, O’Banion told Task Force members the male subject’s
name was Randy and not “Kody.” O’Banion said she knew Teague as an ex-boyfriend and he
had come and picked her up last night. She said they were leaving the cabin en route back to
Joplin. O’Banion finally told USMS members the homicide suspect was in the cabin. O’Banion
stated while they were in the vehicle during the traffic stop, Teague had passed the firearm to her
and instructed her to hold the pistol. O’ Banion informed officers that Teague is a member of the
Joplin Honkies (a gang in Joplin, MO) and is a convicted felon. O’Banion completed a statement
for the USMS stating Teague had given her the firearm as they left the cabin and, when stopped,
told her to place the firearm in her waistband and claim the firearm.

13. Once at the jail, officers identified the male as Randy Teague, date of birth
10/08/1982. USMS Deputy Gage had made contact with ATF Special Agent Brett Williams
during the initial stop and again when Teague was identified. Special Agent Williams conducted
a search of the NCIC database records for the criminal history of Teague. The NCIC showed
Teague had prior felony conviction for 2nd degree burglary out of Barton County, Missouri,
under case number CR6723441, and Stealing a motor vehicle out of Lawrence County, Missouri,
under case number 39R04030070701.

14. On January 14, 2021, Special Agent Williams conducted a Nexus examination of
the firearm and ammunition taken from Brylee O’Banion, but given to her by Randy Teague.
Based upon the examination of the firearm and ammunition the following was found and in

conjunction with the research, knowledge and experience of Special Agent Williams, it was his

4
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 6 of 20

opinion that the firearm and ammunition was manufactured outside of the State of Oklahoma,
traveled, and affected interstate and/or foreign commerce. Further Special Agent Williams stated
the firearm was classified as a “firearm” as defined in Title 18 United States Code Chapter 44,
Section 921(a)(3) and the ammunition was classified as “ammunition” as defined in Title 18
United States Code Chapter 44, Section 921(a)(17)(A).

15. | Based upon probable cause that Randy Teague had violated Title 18 U.S.C §§
922(g)(1) and 924(d), a judicial complaint and an arrest warrant were issued for Randy Teague
for Possession of a Firearm by a Previously Convicted Felon on February 1, 2021 in the
Northern District of Oklahoma and filed as 21-MJ-74-JFJ.

16. Sometime between February 1, 2021 and February 20, 2021, someone using
Facebook profile “Brieanna Alyn Long” posted on Facebook a copy of the 21-MJ-74-JFJ
Complaint and Affidavit identifying Brylee O’Banion as an informant with the words “SNITCH”
superimposed over the image in red letters. Also posted with the image were the words “What in
the fuck. Snitches get stitches or put in ditches.” An image of that screenshot was provided to me
by ATF Special Agent Brett Williams as part of this investigation. A search of Facebook on
February 21, 2021 revealed that the Facebook User ID for Facebook profile “Brieanna Alyn
Long” was brieanna.long.73.

17. On February 20, 2021 at approximately 4:00 pm CST, human remains were
discovered on the Missouri side of the state line between Oklahoma and Missouri in the vicinity
of 3195 State Line Road, Quapaw, Oklahoma. The remains were badly burned and one arm had
been amputated at the elbow. Based on my training and experience, and the training and

experience of other officers who observed the remains, this appeared to be the result of
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 7 of 20

homicide. A thumb print from the human remains matched with the thumb print of Brylee
O’Banion in the Automated Fingerprint Identification System.

18. | Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

19. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and
other personal identifiers. Facebook also assigns a user identification number to each account.

20. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

21. | Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

6
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 8 of 20

users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

22. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

23. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

24. Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

7
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 9 of 20

comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

25. Ifa Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

26. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

27. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

28. | Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

29. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

30. ‘In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

8
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 10 of 20

Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

31. | Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

32. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

33. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook account. This “user attribution” evidence

9
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 11 of 20

is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the Internet Protocol (IP) addresses from which users access
their accounts along with the time and date. By determining the physical location associated
with the logged IP addresses, investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation. Such information
allows investigators to understand the geographic and chronological context of Facebook access,
use, and events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their location
in posts and Facebook “friends” to locate each other. This geographic and timeline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

34. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

10
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 12 of 20

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 

35. l anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

CONCLUSION

36. Based on the foregoing, I request that the Court issue the proposed search
warrant.

37. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant. The government will execute this warrant
by serving it on Facebook. Because the warrant will be served on Facebook, who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the
execution of the requested warrant at any time in the day or night.

38. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is a district court of the United States that has jurisdiction over
the offense being investigated. 18 U.S.C. § 2711(3)(A)(i).

39. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

1]
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 13 of 20

REQUEST FOR SEALING
40. | further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

(hide

Mark A. Wells
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on fel. a | , 2021

(Nut-—

CHRISTINE D. LITTLE
UNITED STATES MAGISTRATE JUDGE

12
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 14 of 20

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Facebook profile ID
brieanna.long.73 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 15 of 20

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information for brieanna.long.73 including:
full name, user identification number, birth date, gender, contact e-mail addresses,
physical address (including city, state, and zip code), telephone numbers, screen
names, websites, and other personal identifiers.]]

(b) — All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from February 1, 2021 to February 20, 2021.

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them from February 1, 2021 to
February 20, 2021, including Exchangeable Image File (“EXIF”) data and any
other metadata associated with those photos and videos;

(d) All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 16 of 20

(f)

(g)
(h)
(i)

A)
(k)
(I)

(m)
(n)

numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user from February 1, 2021 to February 20, 2021, including all Messenger
activity, private messages, chat history, video and voice calling history, and
pending “Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account from February 1,
2021 to February 20, 2021;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 17 of 20

(0) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(p) _ All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(q) =‘ All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

14 days of issuance of this warrant.
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 18 of 20

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. § 1513(a)(1)(A) (Retaliation Against a Witness,
Victim, or an Informant) between February 1, 2021 to February 20, 2021, including, for each
user ID identified on Attachment A, information pertaining to the following matters:

(a) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(b) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(c) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other
records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 19 of 20

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO
FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by Facebook, and my title is.

. [am qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Facebook. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Facebook, and they were made by Facebook as a regular practice; and

b. such records were generated by Facebook’s electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the

original records; and

2. the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.
Case 4:21-mj-00113-CDL Document 1 Filed in USDC ND/OK on 02/21/21 Page 20 of 20

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

 

Date Signature
